El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Se trata de un caso en que Oliva Robles, viuda de Rafael Juarbe Oos, trató de obtener un injunction contra el Federal Land Bank para impedir que éste desalojara a la peticionaria y apelante de una propiedad en la cual ella alegaba tener un derecho de bogar seguro. La corte inferior expidió una oil den de entredicho, que más tarde dejó sin efecto. La peti-cionaria apeló de la resolución anulando el injunction. Es-tando pendiente la apelación, el banco obtuvo una orden de la corte de distrito dándole la posesión material de la finca. Entonces el banco la vendió a un tercero.
*887El apelado nos pide que desestimemos el recurso por ser académico o porqne es imposible revocar toda vez que ana orden de injunction contra el banco carecería de finalidad práctica, pnes nn tercero tiene el títnlo nominal y la posesión de la propiedad.
Creemos qne el apelado tiene razón, y el caso de Román v. The Federal Land Bank, 46 D.P.R. 337, tiende a sostener esta conclusión.

Debe desestimarse el recurso.